      Case 5:20-cv-01119-JC Document 28 Filed 07/26/21 Page 1 of 1 Page ID #:582



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                               EASTERN DIVISION
10
     DARNELL CHERI MASON,            )                    CASE NO.: 5:20-cv-01119-JC
11                                   )
                      Plaintiff,     )                    ORDER AWARDING
12                                   )                    EAJA FEES
                 v.                  )
13                                   )
     KILOLO KIJAKAZI1, Acting        )
14   Commissioner of Social Security )
     Administration,                 )
15                                   )
                      Defendant.     )
16   ______________________________ )
17
            Based upon the parties’ Stipulation for Award and Payment of Equal Access
18
     to Justice Act (EAJA) Fees (“Stipulation”),
19
            IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20
     Equal Access to Justice Act, (“EAJA”) in the amount of TWO THOUSAND
21
     THREE HUNDRED FIFTY DOLLARS and 00/cents ($2,350.00), as authorized
22
     by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
23
            DATED:         July 26, 2021
24
                                          _______________/s/___________________
25                                        Honorable Jacqueline Chooljian
26                                        UNITED STATES MAGISTRATE JUDGE
27
28


            1
              Kilolo Kijakazi, the Acting Commissioner of the Social Security Administration, is
     substituted in as the defendant pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
